Exhibit 10.9

EXECUTION VERSION

CONFIDENTIAL

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
December 7, 2011, by and between Pacific Sunwear of California, Inc., a
California corporation (the “Company”), and PS Holdings of Delaware, LLC –
Series A, a Delaware limited liability company (“Investor”).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof,
by and among the Company, as borrower, the guarantors named therein, PS Holdings
Agency Corp., a Delaware corporation, as agent, and the other lenders party
thereto (the “Loan Agreement”), Investor agreed to loan to the Company the
aggregate principal amount of $60,000,000 on the terms contained therein,

WHEREAS, pursuant to that certain Stock Purchase and Investors Rights Agreement,
dated as of the date hereof, by and between the Company and Investor (the
“Purchase Agreement”), Investor agreed to purchase from the Company, and the
Company agreed to issue and sell to Investor, an aggregate of 1,000 shares of
Convertible Series B Preferred Stock of the Company, par value $0.01 per share
(the “Convertible Preferred Stock”), which shares are convertible into shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”); and

WHEREAS, as a condition to the consummation of the transactions contemplated by
each of the Loan Agreement and the Purchase Agreement, the Company has agreed to
enter into this Agreement in order to grant certain registration rights to
Investor, as set forth below.

NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.     GENERAL

1.1     Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:

“Affiliate” of any Person means any other Person controlling, controlled by or
under common control with such particular person or entity. The term “control”
(including the terms “controlling,” “controlled” and “under common control
with”) as used with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
California are open for the general transaction of business.



--------------------------------------------------------------------------------

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Convertible Preferred Stock” has the meaning set forth in the recitals.

“Demand Registration Requests Available” shall mean the number equal to three
(3) less (i) the number of Registration Statements requested by Investor
pursuant to Section 2.1(b) and (ii) the number of underwritten shelf takedowns
requested by Investor pursuant to Section 2.1(g).

“Effective Date” means, with respect to a Registration Statement filed pursuant
to Section 2.1, the date that such Registration Statement is first declared
effective by the Commission.

“Effectiveness Deadline” means, with respect to any Registration Statement
required to be filed pursuant to Section 2.1, the tenth (10th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be “reviewed” or
will not be subject to further review; provided, that if the Effectiveness
Deadline falls on a day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect at the time.

“Form S-1” means a Registration Statement on Form S-1 under the Securities Act
or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

“Form S-3” means a Registration Statement on Form S-3 under the Securities Act
or similar registration form under the Securities Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

“Investor” has the meaning set forth in the preamble.

“Investor Affiliates” has the meaning set forth in Section 2.6(a).

“Loan Agreement” has the meaning set forth in the recitals.

“Misstatement” has the meaning set forth in Section 2.4.

“Person” means any individual, corporation, partnership, sole proprietorship,
joint venture, limited liability company, business trust, joint stock company,
trust, association or unincorporated organization or any government or any
agency or political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
Registration Statement.

“Registrable Securities” means the Shares or other securities issuable at any
time upon conversion of the Convertible Preferred Stock. Registrable Securities
shall continue to be Registrable Securities (whether they continue to be held by
Investor or they are sold to other Persons) until (i) they are sold pursuant to
an effective Registration Statement under the Securities Act, or (ii) they may
be sold by their holder pursuant to Rule 144 without regard to the manner of
sale and volume requirements thereunder; provided, that, in the case of the
foregoing clause (ii), to the extent that any of such securities subsequently
become ineligible for sale pursuant to Rule 144 or again cannot be sold in full
without limitation of any kind, they shall be deemed Registrable Securities
again.

“Registration Expenses” shall mean all fees and expenses incurred by the Company
and Investor relating to any registration, qualification or compliance pursuant
to this Agreement, including, without limitation, all registration and filing
fees, exchange listing fees, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses, expenses of the Company’s independent
accountants, and fees and expenses of underwriters (excluding discounts and
commissions) and any other Persons retained by the Company, but shall not
include Selling Expenses and the compensation of regular employees of the
Company, which shall be paid by the Company.

“Registration Statement” means any registration statement (including a Shelf
Registration) filed by the Company under the Securities Act pursuant to the
registration rights provided hereunder, including the Prospectus, any amendments
and supplements to such registration statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC” or “Commission” means the Securities and Exchange Commission or any
successor agency.

“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect.

 

3



--------------------------------------------------------------------------------

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
any fees and disbursements of any counsel representing Investor in connection
with a Registration Statement or the sale of Registrable Securities.

“Shares” refers to the shares of Common Stock issuable upon conversion of the
Convertible Preferred Stock.

“Shelf Registration” has the meaning set forth in Section 2.1(a).

“Suspension Notice” has the meaning set forth in Section 2.4(b).

“Termination Date” has the meaning set forth in Section 2.1(a)

“Underwritten Offering Requests Available” shall mean the number equal to three
(3) less (i) the number of underwritten offerings requested by Investor pursuant
to Section 2.1(g) and (ii) the number of Registration Statements requested by
Investor pursuant to Section 2.1(b) that do not involve an underwriter.

“Violation” has the meaning set forth in Section 2.6(a).

SECTION 2.     REGISTRATION

2.1     Shelf Registration.

(a)     Upon the written request of Investor from time to time, the Company
shall use its commercially reasonable efforts to file with the SEC a
Registration Statement on Form S-3 with respect to the resale from time to time,
subject to the restrictions in Section 2.1(g), whether underwritten or
otherwise, of the Registrable Securities by Investor (a “Shelf Registration”);
provided, that the Company shall not be required to effect any Shelf
Registration if Form S-3 is not available for such offering and no other form is
available on which to register such offering on a continuous or delayed basis,
in which event Investor shall have the right to request that number of
registrations for resale under the Securities Act of all or part of the
Registrable Securities in accordance with Section 2.1(b) hereof equal to the
number of Demand Registration Requests Available, if any; provided, further,
that the Company shall not be required to effect a Shelf Registration at any
time that another Shelf Registration requested under this Section 2.1(a) remains
effective. The Company shall use its commercially reasonable efforts to cause
the Shelf Registration to be filed within sixty (60) days after the initial
request and shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective by the SEC as soon as reasonably
practicable after filing and no later than the Effectiveness Deadline. The
Company shall use its commercially reasonable efforts to cause each Shelf
Registration, once filed and effective, to remain effective until the date which
is the earlier of (i) the date on which all Registrable Securities included in
the Registration Statement shall have been publicly sold or shall have otherwise
ceased to be Registrable Securities or (ii) the date on which all Registrable
Securities covered thereby are eligible for sale pursuant to Rule 144 without
regard to the manner of sale and volume requirements of Rule 144 promulgated
under the Securities Act (or any successor provision) and without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as determined by counsel to the Company (a “Termination Date”).

 

4



--------------------------------------------------------------------------------

(b)     In the event no Shelf Registration can occur due to the unavailability
of Form S-3 for the registration requested under Section 2.1(a) above, then
Investor may make the number of requests for registration of all or part of the
Registrable Securities equal to the Demand Registration Requests Available, if
any, at which times the Company shall file a Registration Statement on Form S-1
or any similar long-form registration statement as the Company may elect or is
required to use, and the Company shall use its commercially reasonable efforts
to keep such registration current and effective until the applicable Termination
Date; provided, that the Company shall not be required to effect a registration
if the aggregate offering price of the securities to be offered in such
registration is less than $10,000,000 unless the Registrable Securities to be
offered constitute all of the then outstanding Registrable Securities. Without
the prior written consent of Investor, such Registration Statement shall not
include shares of Common Stock for sale for the account of any Person other than
Investor. If any of the Registrable Securities are to be sold in an underwritten
offering pursuant to this Section 2.1(b), Investor shall select the managing
underwriter or underwriters therefor, subject to the prior approval of the
Company (such approval not to be unreasonably withheld, conditioned or delayed).
A request for registration under Section 2.1 shall not count against the number
of Demand Registration Requests Available or Underwritten Offering Requests
Available if (i) after the applicable Registration Statement has become
effective, such Registration Statement or the related offer, sale or
distribution of Registrable Securities thereunder becomes the subject of any
stop order, injunction or other order or restriction imposed by the SEC or any
other governmental agency or court for any reason attributable to the Company
and such interference is not thereafter eliminated so as to permit the
completion of the contemplated distribution of Registrable Securities or (ii) in
the case of an underwritten offering, the conditions specified in the related
underwriting agreement, if any, are not satisfied or waived for any reason
attributable to the Company or for any reason not attributable to the selling
holder(s) or its Affiliates, and as a result of any such circumstances described
in clause (i) or (ii), less than all of the Registrable Securities covered by
the Registration Statement are sold by the selling holder(s) pursuant to the
Registration Statement. In addition, in circumstances other than those described
in clauses (i) and (ii) of the immediately preceding sentence, a Registration
Statement shall not count against the number of Demand Registration Requests
Available or Underwritten Requests Available unless and until it has become
effective and Investor is able to register at least a majority of the
Registrable Securities requested by Investor to be included in such
registration.

(c)     In addition, if at any time the Company has registered or has determined
to register any of its securities for its own account or for the account of
other security holders of the Company on any registration form (other than Form
S-4 or S-8) which permits the inclusion of the Registrable Securities for the
purposes of conducting a public offering (a “Piggyback Registration”), the
Company will give Investor written notice thereof no less than fifteen (15) days
prior to the anticipated filing date and, subject to Sections 2.1(d), shall
include in such registration all Registrable Securities requested in writing by
Investor to be included therein; provided, that any such written request by
Investor shall be provided to the Company no later than ten (10) days after
receipt by Investor of the Company’s notice to Investor of a Piggyback
Registration. The Company shall not grant to any Person the right to request the
Company to register any Common Stock in a Piggyback Registration that would
contravene the provisions of Sections 2.1(c)-(f).

 

5



--------------------------------------------------------------------------------

(d)     If the Piggyback Registration is for an underwritten offering, the
Company shall so advise in the notice provided to Investor under Section 2.1(c).
In such event, the right of Investor to be included in a Piggyback Registration
shall be conditioned upon Investor’s participation in such underwriting and
entry into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company.

(e)     The Company shall have the right to terminate or withdraw any Piggyback
Registration initiated by it prior to the effectiveness of such registration,
irrespective of whether Investor has elected to include Registrable Securities
in such registration. The Registration Expenses of such withdrawn registration
under this Section 2.1(e) shall be borne by the Company in accordance with
Section 2.2.

(f)     If a Piggyback Registration is initiated as an underwritten offering and
the managing underwriters advise the Company and Investor that, in their
reasonable opinion, the number of shares of Common Stock and other Registrable
Securities proposed to be included in such registration exceeds the number of
shares of Common Stock that can be sold in such underwritten offering without
materially delaying or jeopardizing the success of the offering (including the
offering price per share), the Company shall include in such registration:
(i) in the case of a primary underwritten offering on behalf of the Company,
first, the number of shares of Common Stock that the Company proposes to sell;
and second, the number of shares of Common Stock and other Registrable
Securities requested to be included therein by holders of Common Stock and other
Registrable Securities, including Investor, pro rata among all such holders on
the basis of the number of shares of Common Stock and other Registrable
Securities requested to be included therein by all such holders or as such
holders and the Company may otherwise agree and (ii) in the case of an
underwritten registration on behalf of a holder of shares of Common Stock other
than Investor, first, the number of shares of Common Stock to be included
therein by the holder(s) requesting such registration; second, the number of
shares of Common Stock and other Registrable Securities requested in good faith
by the Company and Investor (if Investor has elected to include Registrable
Securities in such Piggyback Registration), pro rata among the Company and
Investor on the basis of the number of shares of Common Stock and other
Registrable Securities requested in good faith to be included therein by
Investor and the Company.

(g)     Investor shall have the right to make a number of written requests,
which requests shall state the number of shares of Registrable Securities to be
disposed of, equal to the Underwritten Offering Requests Available, if any, for
underwritten offerings of its Registrable Securities pursuant to a Registration
Statement.

2.2     Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any Registration,
qualification or compliance hereunder shall be borne by the Company. The
obligation of the Company to bear Registration Expenses shall apply irrespective
of whether a registration once properly demanded or requested becomes effective
or is withdrawn or suspended. All Selling Expenses incurred in connection with
any registrations hereunder shall be borne by Investor.

 

6



--------------------------------------------------------------------------------

2.3 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities, the Company shall:

(a)     Comply with the requirements of Section 2.1 above, including preparing
and filing with the SEC a Registration Statement with respect to a proposed
offering of Registrable Securities and preparing and filing all amendments and
supplements related to such Registration Statement and Prospectus and any
related issuer free writing prospectuses as may be necessary to comply with
applicable securities laws, and the Company shall use its commercially
reasonable efforts to have such Registration Statement declared effective as
promptly as reasonably practicable, provided, that before filing a Registration
Statement or Prospectus or any amendments or supplements thereto and issuer free
writing prospectuses, the Company shall furnish to Investor’s counsel copies of
all such documents proposed to be filed and give such counsel a reasonable
opportunity to review and comment on such documents before they are filed and
the opportunity to object to any information pertaining to Investor that is
contained therein, and the Company shall make any changes, with respect to
information regarding Investor, reasonably requested by such counsel, to such
documents prior to filing.

(b)     Furnish to Investor such number of copies of the Prospectus, including a
preliminary prospectus, and each amendment and supplement thereto, in conformity
with the requirements of the Securities Act, and such other documents as they
may reasonably request in order to facilitate the disposition of Registrable
Securities.

(c)     Use its commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by Investor
or any managing underwriter, to keep such registration in effect for so long as
such Registration Statement remains in effect and use its commercially
reasonable efforts to take any other action which may be reasonably necessary to
enable Investor to consummate the disposition in such jurisdiction of the
securities owned by Investor; provided, that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such jurisdictions.

(d)     In the event of any underwritten public offering involving Registrable
Securities, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, substance and scope, with the managing
underwriter of such offering and use its commercially reasonable efforts to take
all such other actions reasonably requested by Investor or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith (i) make such
representations and warranties to Investor and the managing underwriter(s), if
any, with respect to the business of the Company and its subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by the issuer in similar underwritten offerings of
equity securities by similar companies, and, if true, confirm the same if and
when requested, (ii) if an underwriting agreement is entered into, use its
commercially reasonable efforts to ensure it contains indemnification provisions
and procedures customarily present in similar underwritten offerings of equity
securities by similar companies and consistent with the provisions of
Section 2.6 hereof, and (iii) deliver such documents and certificates as are
customarily delivered in

 

7



--------------------------------------------------------------------------------

similar underwritten offerings of equity securities by similar companies, if
any, to evidence the continued validity of the representations and warranties
made pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company. Investor shall also enter into and perform its obligations
under any such agreement.

(e)     Promptly notify Investor in writing, when Registrable Securities are
covered by such Registration Statement, at any time when the Prospectus is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made and the Company shall
promptly prepare and file with the SEC (and furnish to Investor a reasonable
number of copies of) a supplement or amendment to such Prospectus so that, as
thereafter delivered to Investor and the purchasers of such Registrable
Securities, such Prospectus shall not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.

(f)     Promptly notify Investor in writing (i) when any Registration Statement
filed pursuant to Section 2.1 or any amendment thereto has been filed with the
Commission and when such Registration Statement or any post-effective amendment
thereto has become effective, (ii) of any request by the Commission for
amendments or supplements to any Registration Statement or the Prospectus
included therein or for additional information, and (iii) of the receipt by the
Company or its legal counsel of any notification with respect to the suspension
of the qualification of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose.

(g)     Use its commercially reasonable efforts to furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the outside counsel representing the Company for the purposes of such
registration, in form, scope and substance as is customarily given to
underwriters in similar underwritten public offerings of equity securities by
similar companies, addressed to the underwriters, if any, and (ii) a “comfort”
letter dated as of such date, from the independent registered public accountants
of the Company (and, if necessary, any other independent certified public
accountant of any business acquired by the Company for which financial
statements and financial data are included in the Registration Statement), in
form, scope and substance as is customarily given by independent registered
public accountants to underwriters in similar underwritten public offerings of
equity securities by similar companies addressed to the underwriters, if any.

(h)     Use commercially reasonable efforts to prevent the issuance of, and
promptly notify Investor in writing if Registrable Securities are covered by
such Registration Statement in the event of the issuance of, any stop order
suspending the effectiveness of a Registration Statement, or any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any equity securities included in such Registration Statement
for sale in any jurisdiction, and use its commercially reasonable efforts
promptly to obtain the withdrawal of such order.

 

8



--------------------------------------------------------------------------------

(i)     Cooperate with Investor and use commercially reasonable efforts to
procure the timely preparation and delivery of Registrable Securities (whether
through The Depository Trust Company, book-entry or physical certificates),
which certificates shall be free, to the extent permitted under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such name as Investor may reasonably request.
Registrable Securities in certificated form and free from all restrictive
legends may be transmitted by the transfer agent to Investor by crediting the
account of Investor’s prime broker with DTC as directed by Investor.

(j)     Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including Rule 172, notify Investor promptly if the Company no
longer satisfies the conditions of Rule 172 and take such other actions as may
be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.

(k) (i)     Use commercially reasonable efforts to list the Registrable
Securities covered by such Registration Statement with any national securities
exchange on which the Common Stock of the Company is then listed or national
market interdealer quotation system on which the Common Stock is then listed,
and enter into such customary agreements, including a supplemental listing
application and indemnification agreement in customary form; provided, however,
that the applicable listing requirements are satisfied, and (ii) provide a
transfer agent and registrar for such Registrable Securities covered by such
Registration Statement no later than the Effective Date of such Registration
Statement. The Company shall bear the cost of all reasonable expenses associated
with any listing. A copy of any opinion of counsel accompanying a listing
application by the Company with respect to such Registrable Securities shall be
furnished to Investor.

(l)     Make available for inspection by a single representative of Investor and
the managing underwriter(s), if any, and their respective attorneys or
accountants, at the offices where normally kept, during reasonable business
hours, financial and other records, pertinent corporate documents and properties
of the Company, and cause the officers, directors and employees of the Company
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

(m)     Make reasonably available senior executives of the Company to
participate in “road show” and other customary marketing presentations from time
to time as reasonably requested by the managing underwriter(s); provided, that
the Company shall not be obligated to participate in such “road show” and other
customary marketing presentations more than one (1) time in any 180 day period;
provided, further, that the Company shall not be obligated to participate in any
such “road show” and other customary marketing presentations that would
materially interfere with the performance of such senior executives’ duties to
the Company.

2.4     Suspension of Sales. Upon (a) receipt of any notice from the Company
that: (i) the SEC has issued a stop order suspending the effectiveness of any
Registration Statement, or has initiated or threatened any proceeding for such
purpose; (ii) the Company has received a

 

9



--------------------------------------------------------------------------------

notification with respect to the suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, or the initiation of any proceeding for such purpose; (iii) the
SEC has made a request for an amendment or supplement to any Registration
Statement or any Prospectus or (iv) any Registration Statement or any Prospectus
relating thereto is found to contain an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made (a “Misstatement”); or (b) receipt of written notice from
the Company that the Company’s Board of Directors has determined, in good faith,
based upon the advice of counsel, that a registration or disposition of
Registrable Securities would require the disclosure of material non-public
information, the disclosure of which would have a material adverse effect on the
Company and its subsidiaries, taken as a whole, or would adversely affect a
material financing, acquisition, disposition, merger, reorganization or other
comparable transaction (the written notices referred to in the preceding clauses
(a) and (b), each, a “Suspension Notice”), the Company shall be entitled, for a
reasonable period of time, to postpone the filing or effectiveness of, or
suspend the effectiveness of, such Registration Statement (or any amendment
thereto) or suspend the use of any related Prospectus and, except in the case of
Section 2.4(a)(iii) or Section 2.4(a)(iv) above, as applicable, shall not be
required to amend or supplement such Registration Statement, any related
Prospectus or any document incorporated by reference therein, and Investor shall
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement, until, in the case of Section 2.4(a)(iii) or
Section 2.4(a)(iv) above, as applicable, Investor has received copies of any
supplemented or amended Prospectus that corrects any Misstatement, or until
Investor is advised in writing by the Company that the use of the Prospectus may
be resumed. If so directed by the Company in connection with a Prospectus
subject to a suspension of sales under this Section 2.4, Investor shall deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in Investor’s possession, of such Prospectus as soon as reasonably
practicable following receipt of such notice. In the case of clauses (a)(iv) and
(b) of this Section 2.4, (y) notice from the Company that disposition of
Registrable Securities may resume shall be given not later than ninety (90) days
after the Suspension Notice and (z) at least thirty (30) days shall elapse
between such notice and any subsequent Suspension Notice. The Company shall use
its commercially reasonable efforts to minimize the duration of any suspension
under this Section 2.4, which shall not, in the case of clauses (a)(iv) and
(b) of this Section 2.4, exceed ninety days in any twelve month period.

2.5     Delay of Registration; Furnishing Information. It shall be a condition
precedent to the obligations of the Company to take any action pursuant to
Section 2.1 that Investor shall furnish to the Company such information
regarding Investor, the Registrable Securities held by Investor and the intended
method of disposition of such securities as shall be required to effect the
registration of their Registrable Securities.

2.6     Indemnification. In the event any Registrable Securities are included in
a Registration Statement under this Section 2:

(a)     To the extent permitted by law, the Company will indemnify and hold
harmless Investor and its officers, directors, agents, general partners,
managing members, managers and employees and each Person, if any, who controls
Investor within the meaning of the Securities Act or the Exchange Act against
any losses, claims, damages, or liabilities (joint or

 

10



--------------------------------------------------------------------------------

several) to which they may become subject under the Securities Act, or the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement, including
any Prospectus, except to the extent that such untrue statement or alleged
untrue statement is based solely upon information provided in writing by
Investor expressly for use therein, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, except to the extent that such
omission or alleged omission is based solely upon information provided in
writing by Investor expressly for use therein or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay to
Investor or any controlling Person, as accrued, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.6(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the prior written consent of the Company (such
consent not to be unreasonably withheld, conditioned or delayed).

(b)     To the extent permitted by law and provided that Investor is not
entitled to indemnification pursuant to Section 2.6(a) above with respect to
such matter, Investor, when selling Registrable Securities, will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the Registration Statement, and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any losses, claims, damages, or liabilities to which any of the foregoing
persons may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any (i) untrue
statement or alleged untrue statement of a material fact regarding Investor and
provided in writing by Investor expressly for use in such Registration
Statement, including any Prospectus or free writing prospectus thereto or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, in each case to the extent (and only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, preliminary or final Prospectus, amendment,
supplement or free writing prospectuses thereto, in reliance upon and in
conformity with written information furnished by Investor expressly for use in
connection with such Registration Statement; and Investor will pay the Company
or controlling Person, as accrued, any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability, or action as a result of Investor’s untrue statement
or omission; provided, however, that the indemnity agreement contained in this
Section 2.6(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of Investor; provided, that in no event shall the aggregate of all
indemnification payments by Investor under this Section 2.6(b) exceed the net
proceeds from the offering received by Investor.

 

11



--------------------------------------------------------------------------------

(c)     Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any claim or action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses of such counsel to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 2.6, except to the extent such failure
to give notice has a material adverse effect on the ability of the indemnifying
party to defend such action.

(d)     If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount Investor will be obligated to contribute pursuant to
this Section 2.6(d) will be limited to an amount equal to the net proceeds
received by Investor from the offering giving rise to such obligation to
contribute (less the aggregate amount of any damages which Investor has
otherwise been required to pay in respect of such loss, liability, claim,
damage, or expense or any substantially similar loss, liability, claim, damage,
or expense arising from the sale of such Registrable Securities). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution hereunder from any person
who was not guilty of such fraudulent misrepresentation.

(e)     Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in any underwriting agreement entered
into in connection with the underwritten public offering of Registrable
Securities are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control; provided, that the indemnification
provisions of Investor in any underwriting agreement may not conflict with the
provisions of this Section 2.6 without the consent of Investor.

 

12



--------------------------------------------------------------------------------

(f)     The obligations of the Company and Investor under this Section 2.6 shall
survive the completion of any offering of shares of Common Stock in a
Registration Statement under this Section 2.6, and otherwise, regardless of
(i) any termination of any underwriting or agency agreement or (ii) the
consummation of the sale or successive resales of the registered securities. The
indemnity and contribution agreements contained in this Section 2.6 are in
addition to any liability that an indemnifying party may have to an indemnified
party.

2.7     Lock-up Agreement. Whenever the Company proposes either to register any
of its equity securities under the Securities Act or offer for sale its
registered equity securities in an underwritten offering for its own account
(other than on Form S-4 or S-8 or any similar successor form or another form
used for a purpose similar to the intended use of such forms), Investor agrees
not to effect any sale or distribution, including any sale pursuant to Rule 144,
or to request registration under Section 2.1(a) of any Registrable Securities
for the time period reasonably requested by the managing underwriter for the
underwritten offering; provided, that in no event shall such period exceed
ninety (90) days after the Effective Date of the Registration Statement relating
to such registration or the pricing of any such offering, as applicable. The
Company agrees that, in connection with an underwritten offering in respect of
which Registrable Securities are being sold, if requested by the managing
underwriter(s), it will not, directly or indirectly, sell, offer to sell, grant
any option for the sale of (other than under the terms of any employment or
consulting agreement, any employment offer letter or any similar written
agreement for the employment of employees of the Company), or otherwise dispose
of, any Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock (subject to customary exceptions), other than any
such sale or distribution of Common Stock upon conversion of the Convertible
Preferred Stock, in the case of an underwritten offering, for a period of ninety
(90) days from the Effective Date of the Registration Statement pertaining to
such Registrable Securities or such shorter period to which Investor is subject.
If requested by such managing underwriter(s), each of the Company and Investor
agrees to execute a lock-up agreement, in customary form and subject to
customary exceptions, consistent with the terms of this Section 2.7.

2.8     Current Public Information. The Company shall file all reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as any holder or holders of Registrable Securities may
reasonably request, all to the extent required to enable such holders to sell
Registrable Securities pursuant to Rule 144 or a registration on Form S-3. Upon
request, the Company shall deliver to any holder of Registrable Securities a
written statement as to whether the Company has complied with the requirements
of this Section 2.8.

SECTION 3.     MISCELLANEOUS

3.1     Successors and Assigns. Nothing in this Agreement, express or implied,
is intended to confer any rights or benefits on any persons that are not parties
hereto, except as expressly provided in this Agreement; provided, that Investor
shall be entitled to assign any or all of its rights under this Agreement, in
whole or in part, to any transferee of Registrable Securities if such
transferee, after such transfer, will hold greater than 25% of the aggregate
number of shares of Registrable Securities held by Investor immediately
following the closing of the Purchase Agreement.

 

13



--------------------------------------------------------------------------------

3.2    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California without regard to its conflicts of laws
rules.

3.3    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

3.4    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.5    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid
and addressed to the party to be notified at the address set forth below, or at
such other address as such party may designate, or with a reliable overnight
delivery service.

 

To the Company:

     

Pacific Sunwear of California, Inc.

3450 East Miraloma Avenue

Anaheim, CA 92806

Telephone No.: (714) 414-4667

Fax No.: (714) 414-4294

Attention: Craig Gosselin

To Investor:

     

PS Holdings of Delaware, LLC—Series A

c/o Golden Gate Private Equity, Inc.

One Embarcadero Center, 39th Floor

San Francisco, CA 94111

Telephone No.: (415) 983-2700

Fax No.: (415) 983-2701

Attention: Joshua Olshansky

      with a copy (which shall not constitute notice) to:      

Kirkland & Ellis LLP

555 California Street, 27th Floor

San Francisco, CA 94104

Telephone No.: (415) 439-1400

Fax No.: (415) 439-1500

Attention: David A. Breach and Stephen D. Oetgen

3.6    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investor as long as Investor holds
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon Investor and the Company.

 

14



--------------------------------------------------------------------------------

3.7     Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

3.8     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

* * * * *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused and this Agreement to be
executed by their respect undersigned officers thereunder duly authorizing as of
the date first set forth above.

 

PACIFIC SUNWEAR OF CALIFORNIA, INC. By:       Name:     Craig Gosselin  
Title:    Senior Vice President & General Counsel  

 

PS HOLDINGS OF DELAWARE, LLC -SERIES A By:       Name:    Joshua Olshansky  
Title:    Manager

{Registration Rights Agreement}

 